        Case
         Case1:20-cr-00036-AJN
              1:20-cr-00036-AJN Document
                                 Document26-1 Filed06/29/20
                                          32 Filed  06/16/20 Page
                                                              Page11ofof55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x                                 
                                  :
UNITED STATES OF AMERICA
                                  :              CONSENT PRELIMINARY ORDER
          - v. -                                 OF FORFEITURE/
                                  :              MONEY JUDGMENT
MOTTY DRIZIN,
                                  :              20 Cr. 36 (AJN)
                   Defendant.
                                  :
- - - - - - - - - - - - - - - - - x

               WHEREAS, on or about January 15, 2020, MOTTY DRIZIN (the

“defendant”), was charged in a one-count Information, 20 Cr. 36

(AJN) (the “Information”), with conspiracy to commit health care

fraud, in violation of Title 18, United States Code, Section 1349

(Count One);

               WHEREAS,    the   Information       included     a     forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States, pursuant to Title 18, United States Code,

Section 982(a)(7), of any and all property, real and personal,

that constitutes or is derived, directly or indirectly, from gross

proceeds traceable to the commission of the offense charged in

Count One of the Information, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of the offense charged in

Count    One    of   the   Information    that    the   defendant     personally

obtained;

               WHEREAS, on or about February , 2020, the defendant

pled guilty to Count One of the Information, pursuant to a plea
      Case
       Case1:20-cr-00036-AJN
            1:20-cr-00036-AJN Document
                               Document26-1 Filed06/29/20
                                        32 Filed  06/16/20 Page
                                                            Page22ofof55



agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 982(a)(7) a sum of money equal to $39,123 in United States

currency, representing any and all property, real and personal,

that constitutes or is derived from proceeds traceable to the

offense charged in Count One of the Information, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of the offense

charged   in    Count   One   of   the   Information   that   the   defendant

personally obtained;

             WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $39,123 in United States currency

representing the amount of proceeds traceable to the offense

charged   in    Count   One   of   the   Information   that   the   defendant

personally obtained; and

               WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,
      Case
       Case1:20-cr-00036-AJN
            1:20-cr-00036-AJN Document
                               Document26-1 Filed06/29/20
                                        32 Filed  06/16/20 Page
                                                            Page33ofof55



United States Attorney, Assistant United States Attorney, Timothy

V. Capozzi of counsel, and the defendant, and his counsel, Saul

Bienenfeld, Esq., that:

             1.   As a result of the offense charged in Count One of

the Information, to which the defendant pled guilty, a money

judgment in the amount of $39,123 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count One of the Information that the

defendant    personally     obtained,   shall   be     entered    against   the

defendant.

             2.   Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal     Procedure,      this     Consent       Preliminary    Order     of

Forfeiture/Money Judgment is final as to the defendant, MOTTY

DRIZIN, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

             3.   All payments on the outstanding Money Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the “United States Marshals Service”,

and delivered by mail to the United States Attorney’s Office,

Southern    District   of    New    York,   Attn:    Money   Laundering     and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.
        Case
         Case1:20-cr-00036-AJN
              1:20-cr-00036-AJN Document
                                 Document26-1 Filed06/29/20
                                          32 Filed  06/16/20 Page
                                                              Page44ofof55



              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United    States    shall    have    clear     title   to   such

forfeited property.

              5.     Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

              6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal      Procedure,    the    United       States    Attorney’s     Office     is

authorized to conduct any discovery needed to identify, locate or

dispose       of     forfeitable     property,           including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

              7.     The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

              8.     The   Clerk    of    the     Court    shall     forward      three

certified      copies      of     this    Consent        Preliminary     Order       of

Forfeiture/Money Judgment to Assistant United States Attorney

Alexander      J.    Wilson,      Chief    of     the     Money    Laundering      and
 Case1:20-cr-00036-AJN
Case  1:20-cr-00036-AJN Document
                        Document26-1 Filed 06/29/20
                                 32 Filed  06/16/20 Page
                                                    Page55ofof55




                                  6/16/2020




                                  -XQH
